COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 FREDY AND MARIA BOTELLO,
                                                §               No. 08-14-00201-CV
                        Appellants,
                                                §                   Appeal from
 v.
                                                §            County Court at Law No. 2
 FELIX AND ROSIE SALINAS,
                                                §             of Travis County, Texas
                        Appellees.
                                                §            (TC # C-1-CV-14-003359)

                                                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)